       Case 1:17-cv-00431-AT Document 226 Filed 12/19/18 Page 1 of 4




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


ATLANTIC RECORDING
CORPORATION, LAFACE
RECORDS LLC, SONY MUSIC
ENTERTAINMENT, UMG
RECORDINGS, INC., WARNER                          Civil Action No.
BROS. RECORDS INC., ARISTA                        1:17-CV-00431-AT
MUSIC, ARISTA RECORDS LLC,
BAD BOY RECORDS LLC,
CAPITOL RECORDS, LLC,
ELEKTRA ENTERTAINMENT
GROUP INC., ROC-A-FELLA
RECORDS, LLC, SONY MUSIC
ENTERTAINMENT US LATIN LLC,
and ZOMBA RECORDING LLC,

      Plaintiffs,


      v.

SPINRILLA, LLC and JEFFERY
DYLAN COPELAND,

      Defendants.


    PLAINTIFFS’ RENEWED MOTION FOR PARTIAL SUMMARY
   JUDGMENT ON DEFENDANTS’ DMCA SAFE HARBOR DEFENSE

     Pursuant to Local Rule 56.1 and this Court’s January 4, 2018 Order, Dkt. 167,

Plaintiffs Atlantic Recording Corporation, LaFace Records LLC, Sony Music

                                       1
        Case 1:17-cv-00431-AT Document 226 Filed 12/19/18 Page 2 of 4




Entertainment, UMG Recordings, Inc., Warner Bros. Records Inc., Arista Music,

Arista Records LLC, Bad Boy Records LLC, Capitol Records, LLC, Elektra

Entertainment Group Inc., Roc-A-Fella Records, LLC, Sony Music Entertainment

US Latin LLC, and Zomba Recording LLC (collectively “Plaintiffs”) hereby

renew their previously filed Motion for Partial Summary Judgment, Dkts. 42,

155, and move for partial summary judgment against Defendants on the

affirmative defense pled in paragraph 17 of Defendants’ Amended Answer,

Dkt. 154.    Plaintiffs respectfully request that the Court grant this motion for the

reasons set forth in their attached Brief in Support of Plaintiffs’ Renewed

Motion for Partial Summary Judgment on Defendants’ DMCA Safe Harbor

Defense, which shows that there is no genuine dispute as to any material fact and

that Plaintiffs are entitled to judgment as a matter of law.

      In support of this motion, Plaintiffs rely upon the attached Brief; the Rule 56.1

Statement of Undisputed Material Facts attached to Plaintiffs’ Motion for Partial

Summary Judgment filed herewith; the declarations of Scott Bauman, Wade Leak,

Paul Sinclair, Carlos Linares, Jeremy Landis, William Scott Duvall Jr., James

Pollock, Kenneth L. Doroshow, Previn Warren, Scott B. Wilkens, Albert Peterson,

and Jeffrey K. Phillips and the accompanying exhibits attached to Plaintiffs’ Motion

for Partial Summary Judgment filed herewith; Plaintiffs’ Rule 56.1 Statement of

                                           2
        Case 1:17-cv-00431-AT Document 226 Filed 12/19/18 Page 3 of 4




Undisputed Facts filed on July 18, 2017, Dkt. 42-2; Plaintiffs’ Counter-Statement of

Facts in Opposition to Defendants’ First Motion for Summary Judgment filed on

February 13, 2018, Dkts. 177-1, 178-1; and upon prior papers filed, and prior

proceedings held, in this matter.



This 19th day of December, 2018.         Respectfully submitted,

TROUTMAN SANDERS LLP                     JENNER & BLOCK LLP

/s/ James A. Lamberth                    /s/ Kenneth L. Doroshow
JAMES A. LAMBERTH                        KENNETH L. DOROSHOW (pro hac vice)
james.lamberth@troutmansanders.com       SCOTT B. WILKENS (pro hac vice)
Georgia Bar No. 431851                   PREVIN WARREN (pro hac vice)
600 Peachtree Street, N.E.               1099 New York Ave., N.W.
Suite 5200, Bank of America Plaza        Suite 900
Atlanta, GA 30308-2216                   Washington, DC 20001
Telephone: (404) 885-3362                Telephone: (202) 639-6000
Facsimile: (404) 962-6611                Facsimile: (202) 639-6066

                                         AVA U. McALPIN (pro hac vice)
                                         919 Third Avenue
                                         New York, NY 10022
                                         Telephone: (212) 891-1600
                                         Facsimile: (212) 891-1699

                                         Attorneys for Plaintiffs




                                         3
        Case 1:17-cv-00431-AT Document 226 Filed 12/19/18 Page 4 of 4




         CERTIFICATE OF COUNSEL REGARDING FONT SIZE
      I, Ava U. McAlpin, an attorney, hereby certify that the foregoing has been

prepared with a font size and point selection (Times New Roman, 14 pt.) which is

approved by the Court pursuant to Local Rules 5.1(C) and 7.1(D).



                                              /s/ Ava U. McAlpin_____
                                              AVA U. McALPIN




                           CERTIFICATE OF SERVICE

      I, Ava U. McAlpin, an attorney, hereby certify that on this 19th day of

December 2018, the foregoing papers were electronically filed with the Clerk of

Court using the CM/ECF system, which will automatically send electronic

notification and a service copy of this filing to all counsel of record who have

appeared in this matter.


                                              /s/ Ava U. McAlpin____
                                              AVA U. McALPIN




                                          4
